OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response 9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09000 Oak Value Trust (Exact name of registrant as specified in charter) 1450 Raleigh Road, Suite 220, Chapel Hill, North Carolina (Address of principal executive offices) (Zip code) Larry D. Coats, Jr. Oak Value Capital Management, Inc. 1450 Raleigh Road, Suite 220, Chapel Hill, NC 27517 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 419-1900 Date of fiscal year end:June 30 Date of reporting period: July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Oak Value Trust By (Signature and Title)* /s/ Larry D. Coats, Jr. Larry D. Coats, Jr., President Date July 22, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Oak Value Fund Proxy Voting Record 7/1/2009 - 6/30/2010 MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 27-Aug-2009 ISIN US5850551061 Agenda 933122602 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD H. ANDERSON Withheld Against 2 VICTOR J. DZAU, M.D. Withheld Against 3 WILLIAM A. HAWKINS For For 4 SHIRLEY A. JACKSON, PHD Withheld Against 5 DENISE M. O'LEARY Withheld Against 6 ROBERT C. POZEN For For 7 JEAN-PIERRE ROSSO Withheld Against 8 JACK W. SCHULER For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 10,000,,000,000. Management For For 04 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 50,000,,000,000. Management Against Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 20-Aug-2009 20-Aug-2009 ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Oct-2009 ISIN US68389X1054 Agenda 933133528 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY S. BERG Withheld Against 2 H. RAYMOND BINGHAM Withheld Against 3 MICHAEL J. BOSKIN Withheld Against 4 SAFRA A. CATZ Withheld Against 5 BRUCE R. CHIZEN Withheld Against 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA Withheld Against 9 JEFFREY O. HENLEY Withheld Against 10 DONALD L. LUCAS For For 11 CHARLES E. PHILLIPS, JR Withheld Against 12 NAOMI O. SELIGMAN Withheld Against 02 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2 Management For For 03 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2010. Management For For 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 05 STOCKHOLDER PROPOSAL REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 21-Sep-2009 21-Sep-2009 DIAGEO PLC Security 25243Q205 Meeting Type Annual Ticker Symbol DEO Meeting Date 14-Oct-2009 ISIN US25243Q2057 Agenda 933147313 - Management Item Proposal Type Vote For/Against Management 01 REPORT AND ACCOUNTS 2009. Management For For 02 DIRECTORS' REMUNERATION REPORT 2009. Management For For 03 DECLARATION OF FINAL DIVIDEND. Management For For 04 RE-ELECTION OF LM DANON (1,3,4) AS A DIRECTOR. Management For For 05 RE-ELECTION OF LORD HOLLICK (1,3,4*) AS A DIRECTOR. Management For For 06 RE-ELECTION OF PS WALSH (2*) AS A DIRECTOR. Management For For 07 ELECTION OF PB BRUZELIUS (1,3,4) AS A DIRECTOR. Management For For 08 ELECTION OF BD HOLDEN (1,3,4) AS A DIRECTOR. Management For For 09 RE-APPOINTMENT OF AUDITOR. Management For For 10 REMUNERATION OF AUDITOR. Management For For 11 AUTHORITY TO ALLOT SHARES. Management For For 12 DISAPPLICATION OF PRE-EMPTION RIGHTS. Management For For 13 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management For For 14 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management For For 15 ADOPTION OF THE DIAGEO PLC 2009 DISCRETIONARY INCENTIVE PLAN. Management For For 16 ADOPTION OF THE DIAGEO PLC 2 TERM INCENTIVE PLAN. Management For For 17 ADOPTION OF THE DIAGEO PLC INTERNATIONAL SHAREMATCH PLAN 2009. Management For For 18 AUTHORITY TO ESTABLISH INTERNATIONAL SHARE PLANS. Management For For 19 ADOPTION OF THE DIAGEO PLC 2 PLAN. Management For For 20 AMENDMENTS TO THE RULES OF DIAGEO PLC EXECUTIVE SHARE OPTION PLAN. Management For For 21 AMENDMENTS TO THE RULES OF DIAGEO PLC 2008 SENIOR EXECUTIVE SHARE OPTION PLAN. Management For For 22 AMENDMENTS TO THE RULES OF DIAGEO PLC SENIOR EXECUTIVE SHARE OPTION PLAN. Management For For 23 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management For For 24 ADOPTION OF ARTICLES OF ASSOCIATION. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 02-Oct-2009 02-Oct-2009 COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 05-Nov-2009 ISIN US1897541041 Agenda 933146119 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF Withheld Against 3 GARY LOVEMAN Withheld Against 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 JIDE ZEITLIN Withheld Against 02 TO REAPPROVE THE PERFORMANCE CRITERIA UNDER THE COACH, INC. 2 Management For For 03 TO VOTE ON A STOCKHOLDER PROPOSAL. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 22-Oct-2009 22-Oct-2009 AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 10-Nov-2009 ISIN US0530151036 Agenda 933148288 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY D. BRENNEMAN For For 2 LESLIE A. BRUN For For 3 GARY C. BUTLER For For 4 LEON G. COOPERMAN For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CHARLES H. NOSKI For For 10 SHARON T. ROWLANDS For For 11 GREGORY L. SUMME For For 02 APPOINTMENT OF DELOITTE & TOUCHE LLP Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 03-Nov-2009 03-Nov-2009 CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 12-Nov-2009 ISIN US17275R1023 Agenda 933147262 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 03 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management For For 05 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Against For 06 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder For Against 07 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 03-Nov-2009 03-Nov-2009 MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2009 ISIN US5949181045 Agenda 933150310 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 02 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 03 ELECTION OF DIRECTOR: DINA DUBLON Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For 11 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management For For 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Against Against 13 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Against For 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 03-Nov-2009 03-Nov-2009 ACTIVISION BLIZZARD INC Security 00507V109 Meeting Type Special Ticker Symbol ATVI Meeting Date 17-Dec-2009 ISIN US00507V1098 Agenda 933168456 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, AS AMENDED. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 10-Dec-2009 10-Dec-2009 BERKSHIRE HATHAWAY INC. Security Meeting Type Special Ticker Symbol BRKA Meeting Date 20-Jan-2010 ISIN US0846701086 Agenda 933174699 - Management Item Proposal Type Vote For/Against Management 01 TO APPROVE AN AMENDMENT TO THE CORPORATION'S EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED (THE "CURRENT CERTIFICATE"), TO EFFECT A 50-FOR-1 STOCK SPLIT OF THE CORPORATION'S CLASS B COMMON STOCK, WHILE MAINTAINING CURRENT ECONOMIC AND VOTING RELATIONSHIP BETWEEN CORPORATION'S CLASS B COMMON STOCK AND THE CORPORATION'S CLASS A COMMON STOCK. Management For For 02 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO CLARIFY THAT THE CLASS B COMMON STOCK MAY BE SPLIT IN THE PROPOSED 50-FOR-1 SPLIT WITHOUT SPLITTING THE CLASS A COMMON STOCK. Management For For 03 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO CHANGE THE PAR VALUE OF EACH SHARE OF CLASS B COMMON STOCK IN CONNECTION WITH THE PROPOSED 50-FOR-1 SPLIT, TO $0.0 CURRENT PAR VALUE OF $0.1 COMMON STOCK. Management For For 04 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO INCREASE THE NUMBER OF SHARES OF CLASS B COMMON STOCK AND THE TOTAL NUMBER OF SHARES OF ALL CLASSES OF STOCK THAT THE CORPORATION IS AUTHORIZED TO ISSUE. Management For For 05 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO REMOVE THE REQUIREMENT TO ISSUE PHYSICAL STOCK CERTIFICATES FOR SHARES. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 52 0 13-Jan-2010 13-Jan-2010 MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 26-Jan-2010 ISIN US61166W1018 Agenda 933172900 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANK V. ATLEE III Management For For 1B ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D Management For For 1C ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For 1D ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF PERFORMANCE GOALS UNDER THE MONSANTO COMPANY 2005 LONG-TERM INCENTIVE PLAN. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 14-Jan-2010 14-Jan-2010 BECTON, DICKINSON AND COMPANY Security Meeting Type Annual Ticker Symbol BDX Meeting Date 02-Feb-2010 ISIN US0758871091 Agenda 933176807 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HENRY P. BECTON, JR. For For 2 EDWARD F. DEGRAAN For For 3 CLAIRE M FRASER-LIGGETT Withheld Against 4 EDWARD J. LUDWIG For For 5 ADEL A.F. MAHMOUD Withheld Against 6 JAMES F. ORR For For 7 WILLARD J. OVERLOCK, JR For For 8 BERTRAM L. SCOTT For For 02 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF A BY-LAW AMENDMENT REGARDING SPECIAL SHAREHOLDER MEETINGS. Management For For 04 APPROVAL OF AN AMENDMENT TO THE 2004 EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN. Management Against Against 05 APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS. Management For For 06 MAJORITY VOTING. Shareholder For Against 07 CUMULATIVE VOTING. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 14-Jan-2010 14-Jan-2010 UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 14-Apr-2010 ISIN US9130171096 Agenda 933195530 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LOUIS R. CHENEVERT For For 2 JOHN V. FARACI Withheld Against 3 JEAN-PIERRE GARNIER For For 4 JAMIE S. GORELICK For For 5 CARLOS M. GUTIERREZ Withheld Against 6 EDWARD A. KANGAS Withheld Against 7 CHARLES R. LEE For For 8 RICHARD D. MCCORMICK For For 9 HAROLD MCGRAW III Withheld Against 10 RICHARD B. MYERS Withheld Against 11 H. PATRICK SWYGERT For For 12 ANDRE VILLENEUVE For For 13 CHRISTINE TODD WHITMAN Withheld Against 02 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management For For 03 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 05-Mar-2010 05-Mar-2010 AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 26-Apr-2010 ISIN US0258161092 Agenda 933202436 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D.F. AKERSON For For 2 C. BARSHEFSKY For For 3 U.M. BURNS For For 4 K.I. CHENAULT For For 5 P. CHERNIN For For 6 J. LESCHLY For For 7 R.C. LEVIN Withheld Against 8 R.A. MCGINN For For 9 E.D. MILLER For For 10 S.S REINEMUND For For 11 R.D. WALTER For For 12 R.A. WILLIAMS For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. Management For For 04 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For 05 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 06 SHAREHOLDER PROPOSAL RELATING TO SHARE RETENTION REQUIREMENTS FOR EXECUTIVES. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 25-Mar-2010 25-Mar-2010 PRAXAIR, INC. Security 74005P104 Meeting Type Annual Ticker Symbol PX Meeting Date 27-Apr-2010 ISIN US74005P1049 Agenda 933201600 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEPHEN F. ANGEL For For 2 NANCE K. DICCIANI For For 3 EDWARD G. GALANTE For For 4 CLAIRE W. GARGALLI For For 5 IRA D. HALL For For 6 RAYMOND W. LEBOEUF For For 7 LARRY D. MCVAY For For 8 WAYNE T. SMITH For For 9 ROBERT L. WOOD For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 22-Mar-2010 22-Mar-2010 BERKSHIRE HATHAWAY INC. Security Meeting Type Annual Ticker Symbol BRKA Meeting Date 01-May-2010 ISIN US0846701086 Agenda 933202412 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 52 0 25-Mar-2010 25-Mar-2010 ZIMMER HOLDINGS, INC. Security 98956P102 Meeting Type Annual Ticker Symbol ZMH Meeting Date 03-May-2010 ISIN US98956P1021 Agenda 933201410 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BETSY J. BERNARD Management For For 1B ELECTION OF DIRECTOR: MARC N. CASPER Management For For 1C ELECTION OF DIRECTOR: DAVID C. DVORAK Management For For 1D ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management Against Against 1E ELECTION OF DIRECTOR: ROBERT A. HAGEMANN Management Against Against 1F ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management Against Against 1G ELECTION OF DIRECTOR: JOHN L. MCGOLDRICK Management For For 1H ELECTION OF DIRECTOR: CECIL B. PICKETT, PH.D. Management Against Against 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 22-Mar-2010 22-Mar-2010 AFLAC INCORPORATED Security Meeting Type Annual Ticker Symbol AFL Meeting Date 03-May-2010 ISIN US0010551028 Agenda 933206030 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL P. AMOS Management For For 1B ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management For For 1C ELECTION OF DIRECTOR: PAUL S. AMOS II Management For For 1D ELECTION OF DIRECTOR: MICHAEL H. ARMACOST Management For For 1E ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For 1F ELECTION OF DIRECTOR: JOE FRANK HARRIS Management For For 1G ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management For For 1H ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management For For 1I ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management For For 1J ELECTION OF DIRECTOR: CHARLES B. KNAPP Management For For 1K ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. Management For For 1L ELECTION OF DIRECTOR: BARBARA K. RIMER, DR. PH Management For For 1M ELECTION OF DIRECTOR: MARVIN R. SCHUSTER Management For For 1N ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management For For 1O ELECTION OF DIRECTOR: ROBERT L. WRIGHT Management For For 1P ELECTION OF DIRECTOR: TAKURO YOSHIDA Management For For 02 TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE OVERALL EXECUTIVE PAY- FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES EMPLOYED BY THE COMPANY, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT." Management For For 03 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 25-Mar-2010 25-Mar-2010 ITT EDUCATIONAL SERVICES, INC. Security 45068B109 Meeting Type Annual Ticker Symbol ESI Meeting Date 04-May-2010 ISIN US45068B1098 Agenda 933206319 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN F. COZZI Management For For 1B ELECTION OF DIRECTOR: KEVIN M. MODANY Management For For 1C ELECTION OF DIRECTOR: LLOYD G. WATERHOUSE Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 25-Mar-2010 25-Mar-2010 AVON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol AVP Meeting Date 06-May-2010 ISIN US0543031027 Agenda 933212083 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 W. DON CORNWELL Withheld Against 2 V. ANN HAILEY Withheld Against 3 FRED HASSAN For For 4 ANDREA JUNG For For 5 MARIA ELENA LAGOMASINO For For 6 ANN S. MOORE For For 7 PAUL S. PRESSLER For For 8 GARY M. RODKIN For For 9 PAULA STERN For For 10 LAWRENCE A. WEINBACH For For 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 APPROVAL OF 2 Management Against Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 29-Mar-2010 29-Mar-2010 COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 07-May-2010 ISIN US1941621039 Agenda 933208539 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1B ELECTION OF DIRECTOR: IAN COOK Management For For 1C ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1D ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1E ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1F ELECTION OF DIRECTOR: DAVID W. JOHNSON Management For For 1G ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1H ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1I ELECTION OF DIRECTOR: J. PEDRO REINHARD Management Against Against 1J ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 02 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 STOCKHOLDER PROPOSAL ON CHARITABLE CONTRIBUTIONS. Shareholder Against For 05 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 25-Mar-2010 25-Mar-2010 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 11-May-2010 ISIN US88579Y1010 Agenda 933208565 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Management Against Against 04 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 25-Mar-2010 25-Mar-2010 REPUBLIC SERVICES, INC. Security Meeting Type Annual Ticker Symbol RSG Meeting Date 13-May-2010 ISIN US7607591002 Agenda 933221450 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES E. O'CONNOR Management For For 1B ELECTION OF DIRECTOR: JOHN W. CROGHAN Management For For 1C ELECTION OF DIRECTOR: JAMES W. CROWNOVER Management For For 1D ELECTION OF DIRECTOR: WILLIAM J. FLYNN Management For For 1E ELECTION OF DIRECTOR: DAVID I. FOLEY Management For For 1F ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1G ELECTION OF DIRECTOR: NOLAN LEHMANN Management For For 1H ELECTION OF DIRECTOR: W. LEE NUTTER Management For For 1I ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Management Against Against 1J ELECTION OF DIRECTOR: ALLAN C. SORENSEN Management Against Against 1K ELECTION OF DIRECTOR: JOHN M. TRANI Management For For 1L ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Management Against Against 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2010. Management For For 03 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 08-Apr-2010 08-Apr-2010 THOMSON REUTERS CORPORATION Security Meeting Type Annual Ticker Symbol TRI Meeting Date 14-May-2010 ISIN CA8849031056 Agenda 933235992 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID THOMSON For For 2 W. GEOFFREY BEATTIE For For 3 NIALL FITZGERALD, KBE For For 4 THOMAS H. GLOCER For For 5 MANVINDER S. BANGA For For 6 MARY CIRILLO For For 7 STEVEN A. DENNING For For 8 LAWTON FITT For For 9 ROGER L. MARTIN For For 10 SIR DERYCK MAUGHAN Withheld Against 11 KEN OLISA For For 12 VANCE K. OPPERMAN For For 13 JOHN M. THOMPSON For For 14 PETER J. THOMSON For For 15 JOHN A. TORY For For 02 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For 03 TO ACCEPT, ON AN ADVISORY BASIS, THE APPROACH TO EXECUTIVE COMPENSATION DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 13-Apr-2010 13-Apr-2010 ACTIVISION BLIZZARD INC Security 00507V109 Meeting Type Annual Ticker Symbol ATVI Meeting Date 03-Jun-2010 ISIN US00507V1098 Agenda 933248052 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PHILIPPE G.H. CAPRON Management For For 1B ELECTION OF DIRECTOR: ROBERT J. CORTI Management For For 1C ELECTION OF DIRECTOR: FREDERIC R. CREPIN Management For For 1D ELECTION OF DIRECTOR: BRIAN G. KELLY Management For For 1E ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1F ELECTION OF DIRECTOR: JEAN-BERNARD LEVY Management For For 1G ELECTION OF DIRECTOR: ROBERT J. MORGADO Management For For 1H ELECTION OF DIRECTOR: DOUGLAS P. MORRIS Management For For 1I ELECTION OF DIRECTOR: STEPHANE ROUSSEL Management For For 1J ELECTION OF DIRECTOR: RICHARD SARNOFF Management For For 1K ELECTION OF DIRECTOR: REGIS TURRINI Management For For 02 APPROVE 2, AS AMENDED AND RESTATED. Management Against Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 27-Apr-2010 27-Apr-2010 CHESAPEAKE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CHK Meeting Date 11-Jun-2010 ISIN US1651671075 Agenda 933277697 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 FRANK KEATING For For 2 MERRILL A. MILLER, JR. For For 3 FREDERICK B. WHITTEMORE For For 02 TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. Management For For 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 04 SHAREHOLDER PROPOSAL RELATING TO ANNUAL CASH BONUSES TO NAMED EXECUTIVE OFFICERS. Shareholder Against For 05 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE PARTICIPATION IN DERIVATIVE OR SPECULATIVE TRANSACTIONS INVOLVING STOCK. Shareholder Against For 06 SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 07 SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder For Against 08 SHAREHOLDER PROPOSAL RELATING TO HYDRAULIC FRACTURING. Shareholder Against For 09 SHAREHOLDER PROPOSAL RELATING TO A SUSTAINABILITY REPORT. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 21-May-2010 21-May-2010 TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 29-Jun-2010 ISIN US8816242098 Agenda 933290532 - Management Item Proposal Type Vote For/Against Management 01 TO APPROVE THE BOARD OF DIRECTORS' RECOMMENDATION THAT THE CASH DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2009, WHICH WAS PAID IN FOUR INSTALLMENTS AND AGGREGATED NIS 2.50 (APPROXIMATELY US$0.642, ACCORDING TO THE APPLICABLE EXCHANGE RATES) PER ORDINARY SHARE (OR ADS), BE DECLARED FINAL. Management For For 2A ELECTION OF DIRECTOR: MR. ABRAHAM E. COHEN Management For For 2B ELECTION OF DIRECTOR: MR. AMIR ELSTEIN Management For For 2C ELECTION OF DIRECTOR: PROF. ROGER KORNBERG Management For For 2D ELECTION OF DIRECTOR: PROF. MOSHE MANY Management For For 2E ELECTION OF DIRECTOR: MR. DAN PROPPER Management For For 03 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 SHAREHOLDERS AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THEIR COMPENSATION PROVIDED SUCH COMPENSATION IS ALSO APPROVED BY THE AUDIT COMMITTEE. Management For For 04 TO APPROVE THE COMPANY'S 2010 LONG-TERM EQUITY- BASED INCENTIVE PLAN. Management For For 5A APPROVE REMUNERATION OF DR. PHILLIP FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF NIS EQUIVALENT OF USD 385,702 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS), PROVISION TO DR. FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, OF AN OFFICE AND SECRETARIAL SERVICES, AND, EFFECTIVE AS OF FEBRUARY 15, 2010, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 5B TO APPROVE THE REMUNERATION OF PROF. MOSHE MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF TEVA, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). AND THE PROVISION TO PROF. MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD, OF SECRETARIAL SERVICES. Management For For 5C TO APPROVE THE REMUNERATION OF PROF. ROGER KORNBERG, IN HIS CAPACITY AS A DIRECTOR OF TEVA, EFFECTIVE AS OF MAY 10, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MAY 10, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). Management For For 06 TO APPROVE AN INCREASE IN THE REGISTERED SHARE CAPITAL OF THE COMPANY BY NIS 100,000, OF NIS 250,000,,000,000,000 ADDITIONAL ORDINARY SHARES OF PAR VALUE NIS 0.1 EACH, AND THE AMENDMENT OF THE COMPANY'S INCORPORATION DOCUMENTS ACCORDINGLY. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-6510 3S7 0 18-Jun-2010 18-Jun-2010
